Judgment of conviction unanimously affirmed on the law *650and on the facts. Each ease rests on its own facts, and while the proof somewhat parallels that in People v. Hederman (10 A D 2d 684) there are significant distinctions. The testimony of the man who was served while in an intoxicated condition, though offered to bolster defendant’s denials, had the opposite effect. This testimony alone distinguishes the ease, from our prior cited decision. Concur—Valente, J. P., McNally, Stevens, Eager and Steuer, JJ.